30 Mich. App. 582 (1971)
186 N.W.2d 840
PEOPLE
v.
RODGERS
Docket No. 8065.
Michigan Court of Appeals.
Decided February 17, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Ronald J. Taylor, Prosecuting Attorney, and John A. Smietanka, Assistant Prosecuting Attorney, for the people.
Harry J. Creager, for defendant on appeal.
Before: HOLBROOK, P.J., and McGREGOR and T.M. BURNS, JJ.
T.M. BURNS, J.
The defendant pled guilty to a charge of second-degree murder. He was sentenced to serve a term of 99 to 100 years in the state prison. On appeal, defendant contends: (1) that he was not properly informed of the consequences of his guilty plea as required by GCR 1963, 785.3(2); (2) that a statute which allows a sentence of "life or any term of years" does not authorize a sentence which is, in effect, greater than life; and (3) that his sentence of 99 to 100 years constitutes a cruel and unusual punishment.
(1) Was Defendant Properly Informed of the Consequences of his Guilty Plea as Required by GCR 1963, 785.3(2)?
Specifically, defendant contends that because he was not informed that his plea of guilty could lead to a sentence of 99 to 100 years, he was not properly informed of the consequences of his plea.
In People v. Dunn (1968), 380 Mich. 693, the Michigan Supreme Court ruled that the word "consequences" *584 as used in GCR 1963, 785.3(2) means that the defendant should be informed that he waives his right to trial by jury or trial without a jury by the court and that the defendant subjects himself to whatever penalty is prescribed by law. A review of the guilty plea transcript indicates that the defendant was represented by counsel at that proceeding and that the trial judge fully informed him of his rights in compliance with the Dunn decision. The record discloses that the trial judge did a very careful job of taking the defendant's guilty plea and no reversible error was committed in that proceeding.
(2) Does a Statute Which Allows a Sentence of "Life or Any Term of Years" Authorize a 99- to 100-Year Sentence?
The defendant contends that the legislative provisions which provide for a sentence of "life or any term of years" by implication indicates that the maximum sentence to be imposed is one of life and, therefore, any sentence greater than life is an improper sentence. The defendant cites no cases to support this contention, although he attempts to distinguish the case of People v. Charles Williams (1969), 19 Mich. App. 544, where this court stated at p. 546:
"Defendant also contends that the sentence imposed was illegal. The claim is made that the sentence is, in effect harsher than a life sentence, since a life sentence might result in earlier parole. We find the defendant's sentence was within the limits prescribed by CL 1948, § 750.89 (Stat Ann 1962 Rev § 28.284). We find no reversible error in the punishment imposed."
The implication of the holding in Williams is that "any term of years" means exactly that. The trial judge may sentence a defendant to any term of *585 years and the fact that the term of years may result in a sentence which, in terms of parole, is greater than life is irrelevant. We find that the sentence pronounced by the trial court is within the limits prescribed by MCLA § 750.317 (Stat Ann 1954 Rev § 28.549).
(3) Is a Sentence of 99 to 100 Years a Cruel and Unusual Punishment?
The defendant contends that the 99- to 100-year sentence pronounced by the trial judge constitutes a cruel and unusual punishment in that the defendant is sentenced to a term which in reality is greater than his life expectancy. In making this argument the defendant relies on the case of People v. Murray (1888), 72 Mich. 10, which holds that sentences which extend beyond an individual's natural life are improper. This Court has ruled, however, that since Murray was decided before the indeterminate sentence law was passed, that it is no longer of any authority in Michigan. People v. Girard (1969), 18 Mich. App. 593. This Court has also ruled that as long as a sentence is within the statutory maximum, this Court will not interfere with the trial court's sentence. People v. Earegood (1968), 12 Mich. App. 256; People v. O'Den (1968), 15 Mich. App. 10. We find, therefore, no merit in defendant's last contention.
Affirmed.
All concurred.